Exhibit 99.1 Journal Communications, Inc. ConsolidatedStatements of Earnings (unaudited) (dollars in thousands, except for shares and per-share amounts) 2010 Quarters First Second Third Fourth Fiscal Year Revenue: Publishing $ Broadcasting Coporate eliminations ) ) ) (2 ) ) Total revenue Operating costs and expenses: Publishing Broadcasting Coporate eliminations ) ) ) (2 ) ) Total operating costs and expenses Selling and administrative expenses Total operating costs and expenses and selling and administrative expenses Operating earnings Other income and (expense): Interest income and dividends 8 25 25 23 81 Interest expense ) Total other income and (expense) Earnings from continuing operations before income taxes Provision for income taxes Earnings from continuing operations Gain (loss) from discontinued operations, net of tax 43 ) Net Earnings $ Weighted average number of shares-Class A and B common stock: Basic and diluted Weighted average number of shares-Class C common stock Earnings per share: Basic - Class A and B common stock: Continuing operations $ Discontinued operations Net earnings $ Diluted - Class A and B common stock: Continuing operations $ Discontinued operations Net earnings $ Basic and diluted - Class C common stock: Continuing operations $ Discontinued operations Net earnings $ $
